712 N.W.2d 728 (2006)
474 Mich. 1133
James D. AZZAR, Plaintiff-Appellant, and
Processing Solutions, Limited, Plaintiff,
v.
CITY OF GRAND RAPIDS, Defendant-Appellee, and
Bernard C. Schaefer, and Robert J. Kruis, Defendants.
Docket No. 130310. COA No. 260438.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether the Grand Rapids Building Maintenance Code is preempted by the Stille-DeRossett-Hale single state construction code act, MCL 125.1501, et seq., as amended by Pub Acts 1999, No. 245.
The Michigan Municipal League, the Michigan Townships Association, the Michigan Association of Counties, and the Public Corporation Law Section of the State Bar of Michigan are invited to file briefs amicus curiae.